DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.

Response to Amendment
Acknowledgement is made of the amendment filed on 04/15/2021 in which claims 21, 41, and 48 were canceled, and claims 27 and 47 canceled. No further claims were added, therefore claims 21-26, 41-46, and 48-53 are pending for examination below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 41-46, and 48-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,090,567 in view of Pryor [US 2008/0007202] and Hotta [US 5,650,710]. The matching limitations are highlighted below. The instant application includes additional limitations not found in the conflicting patent relating to 1) the onboard display in the vehicle within reach of a user for selection of two charging modes and configured to . 
However, as outlined in the previous rejection Pryor discloses said onboard screen for the user [120] for selection of two charging modes and display of indicators [par. 0018-0019; the interface includes a HUD including feedback generator to indicate the user selection received from the user input]. Therefore it would have been obvious to a person having ordinary skill before the invention was made to make the modification as taught by Pryor for the benefit of allowing the user easy and quick access to the charging control operations and status of the charging mode from within the vehicle, i.e. doesn’t have to leave comfort of vehicle/be exposed to the elements.  
Furthermore, Hotta as outlined in the previous rejection discloses estimation of the claimed latest time of day based at least in part upon the desired time of day at which the charging session for the battery will end [Figs 5 and 6 disclose the method and sequence for setting a latest charging start time based on the scheduled boarding time which is equated to the time for which the charging session will end]. Therefore it would have been obvious to a person having ordinary skill before the invention was made to make the modification such that a latest time of day to begin charging is estimated based on the charging end time for the benefit of preventing the battery from being self-discharged when left to stand for a long period of time after it has been charged until the driver enters the vehicle and any reduction in the temperature of the battery is minimized as is explicitly disclosed in Hotta. 

Claims of instant application 16/056,043
Claims of conflicting U.S. Patent 10,090,567
21. A vehicle charger for charging a battery of a vehicle, the vehicle charger comprising:
a controller onboard the vehicle; at least one user-manipulatable control onboard the vehicle and by which the user can select between at least two modes of operation of the vehicle charger, the modes of operation including
a manual mode of operation in which power is supplied by the controller of the vehicle charger without delay, and a programmed mode of operation in which power is supplied by the controller of the vehicle charger with a delay based at least in part upon a time of day entered by the user, the time of day being a desired time of day at which a charging session for the battery will end; and a display electrically coupled to the controller, mounted within the vehicle, and within reach of the user seated within the vehicle, wherein the controller is configured to display a first indicator upon the display indicating that the vehicle charger is operating in the manual mode of operation, and to display a second indicator upon the display indicating that the vehicle charger is in the programmed mode of operation, and wherein the controller is configured to, when in the programmed mode of operation, estimate a latest time of day at which and automatically control charging of the battery during the charging session based on at least the estimated latest time of day, wherein the controller is configured to automatically control charging of the battery during the charging session by: determining a current cost of power,
comparing the current cost of power to a threshold cost of power, and in response to the current cost of power not reaching the threshold cost of power in the charging session, automatically starting charging of the battery at a time based at least in part upon the estimated latest time of day.
A vehicle charger for charging a battery of a vehicle, the vehicle charger adapted for communication with a first controller remote from the vehicle and vehicle charger, the vehicle 
comprising: an electrical power cord releasably attachable to at least one of the vehicle and a source of power;  a third controller electrically coupled to the electrical power cord;  at least one of a transmitter and a receiver coupled to the third controller and adapted for communication with the first controller and the second controller, wherein the third controller is 
responsive to at least one signal from the first controller by automatically changing a charging state of the vehicle charger at a time associated with a cost of power to the battery reaching a threshold cost of power to the battery, the at least one signal related to a cost of electrical power, changing the charging state of the vehicle charger including automatically starting charging 
when the cost of electrical power is equal to or less than the threshold cost of power, wherein the third controller is responsive to at least one signal from the second controller by changing a charging state of the vehicle charger to start charging, the at least one signal from the second controller being received by the third controller in response to a user selecting a user-manipulable control on a screen associated with the second controller, and wherein the user-manipulatable control is operable by the user to start a manual charge of the battery or enter at least one of a group consisting of a time of day by which the battery must be charged and a command to delay charging of the battery by the vehicle charger.


Note that claims 41-42, 46, and 48-53 recite similar claim language as claim 21 and are rejected for the same reasons in view of Pryor and Hotta as above.  
Additionally, claims 22-26, 43-45, and 50 comprise limitations that correlate with claims 1, 3, 6, and 8-10 of the conflicting patent.  



Response to Arguments
Applicant’s arguments with respect to the current amended claims and Pryor in view of Hotta are persuasive. Therefore, the prior arts to date fail to disclose or suggest the current claimed combination of elements found in the currently pending claims. 

Allowable Subject Matter
Assuming a terminal disclaimer is filed in response to the double patenting rejection as outlined above, claims 21-26, 41-46, and 48-53 would be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 21, 41, and 48, the prior art of record does not suggest or disclose the claimed combination of elements or steps of an onboard controller within reach of a user seated in a vehicle having manual and programed selection modes, most particularly the claimed, “ a programmed mode of operation in which power is supplied by the controller of the vehicle charger with a delay based at least in part upon a time of day entered by the user, the time of day being a desired time of day at which a charging session for the battery will end … wherein the controller onboard the vehicle is configured to estimate a latest time of day at which charging can begin for the battery based at least in part upon the desired time of day at which the charging session for the battery will end, and automatically control charging of the battery during the charging session based on at least the estimated latest time of day, responsive to signals received from the other controller via the receiver to change a charging state of the vehicle charger by at least one of a group consisting of increasing a rate of charge of the battery, decreasing a rate of charge of the battery, starting battery charging, and stopping battery charging, wherein the controller is configured to automatically control charging of the battery during the charging session by: determining a current cost of power, comparing the current cost of power to a threshold cost of power, and in response to the current cost of power not reaching the threshold cost of 
Claims 22-26, 42-46, and 49-53 depend from the claims above and would comprise allowable subject matter for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859